Citation Nr: 1617066	
Decision Date: 04/28/16    Archive Date: 05/04/16

DOCKET NO.  07-38 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA compensation benefits in the calculated amount of $9,663.87.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to January 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  That decision denied the Veteran's request for a waiver of recovery of an overpayment of compensation benefits in the calculated amount of $9,663.87.  

The Veteran was scheduled for a hearing before the Committee in June 2007, but she cancelled her request in a written submission that same month.  A hearing was later held before the undersigned Veterans Law Judge at the RO in May 2010.  A transcript of the hearing is of record.

The Board remanded the case for further development in August 2010.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal, with the exception of VA treatment records already considered by the Agency of Original Jurisdiction (AOJ).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

On review, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim.  Specifically, in the August 2010 remand, the Board instructed the AOJ to associate any records pertaining to the actual award of Chapter 35 Dependents' Educational Assistance benefits with the claims file, including the award letter, any communication from the Veteran or her son (S.E.G.) showing that they elected to receive such benefits, and documentation showing that the Veteran was notified that she could not receive a dependency allowance for her son while he was receiving Chapter 35 benefits.  The record shows that the RO contacted the RO in Atlanta, Georgia, and received a response as to the effective date and last payment date for the Chapter 35 benefits for each of the Veteran's children and an additional printout pertaining to the award for S.E.G.; however, these documents do not include any written communication between VA and the Veteran or her son, including the actual award letter.  See May 21, 2013, and May 22, 2013, VBMS entries.

On review, notations in these documents indicate that there is an education benefits award folder "at [RO] 351," which is the RO in Muskogee, Oklahoma.  There is no indication in the claims file that the RO took action to request this folder, and it may contain information relevant to the claim.  Thus, a remand is required to afford the Veteran all due consideration in this regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also instructed the AOJ to request that the Veteran provide an updated Financial Status Report, as well as documentation from Blue Cross/Blue Shield showing the charges covered and not covered for her husband's heart surgery in February 2007.  The RO first requested this information in the September 2013 supplemental statement of the case (SSOC).  In so doing, the RO indicated that the Veteran should complete and return the attached Financial Status Report to "reconstruct [her] 2008 through 2010 income and expense reports."

Thereafter, the RO contacted the Veteran, pursuant to her written request, and reviewed the narrative of the SSOC with her and suggested types of evidence she could submit in support of her claim.  The Veteran indicated that her current financial status was worse than before because her husband had died in June 2013.  See October 2013 written statement; December 2013 report of general information.  Her most recent Financial Status Report of record is from 2007.  

The Veteran's representative has specifically asked for remand of the case, indicating that there is no documentation in the claims file that shows that VA made a request to the Veteran for documentation of medical expenses for her husband's heart surgery.  See March 2016 written appellate brief.

In addition, the Board observes that the Veteran provided June 2013 authorization forms to obtain non-VA treatment records from multiple providers with various treatment dates from 1996 to 2002, in response to the RO's May 2013 remand letter.  The RO did obtain VA treatment records based on the Board's remand request; however, the non-VA treatment record requests were not sent to the providers based on the RO's review of the reported dates of treatment and review of the medical issues in the VA treatment records.  See June 2013 VA note.

Based on the foregoing, the Board finds that the Veteran should be afforded another opportunity to provide her updated financial information, as well as to provide or request that VA attempt to obtain any non-VA treatment and Vet Center records to support her contention that she could not be aware that an overpayment was being created in 2002 because of her health at that time.

It is noted that the Veteran may wish to contact her representative for assistance in obtaining this information in support of her claim.





Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with the necessary information and forms to allow her to submit the income and expense information needed to consider whether recovery of the debt at issue in this case would cause an undue financial hardship to her.

The AOJ should also request that the Veteran provide documentation showing the charges covered and not covered from her husband's heart surgery in February 2007, such as records from Blue Cross/Blue Shield.  It is noted that the record does contain medical receipts reflecting payments from this insurance company (see June 2007 VBMS entry); however, these records appear to be incomplete.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided her treatment in support her contention that she could not be aware that an overpayment was being created in 2002 because of her health at that time.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

It is noted that the June 2013 authorization forms (VA Form 21-4142) appear to have expired, and the Veteran will need to provide new authorization forms if she would like VA to attempt to obtain any additional private or Vet Center treatment records.

The AOJ should also secure any outstanding, relevant VA treatment records.

3.  The AOJ should contact the appropriate entity and obtain any additional records associated with the award of Chapter 35 educational benefits for the Veteran's son (S.E.G.).  A specific request should be made for any education benefits folder for the Veteran or her payees from the ROs in Muskogee, Oklahoma, and Atlanta, Georgia.  See May 21, 2013, and May 22, 2013, VBMS entries (indicating that there is an education benefits folder related to the Veteran at that RO).

All attempts and responses should be documented in the claims file.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




